Citation Nr: 0619793	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-21 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Evaluation of residuals of a gunshot wound to the left 
shoulder (nondominant) involving injury to Muscle Groups I 
and II, currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had recognized active service with United States 
Armed Forces from February 1943 to July 1945, and from 
February 1946 to January 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO denied 
an increased evaluation for the veteran's service-connected 
residuals of a gunshot wound (GSW) to the left shoulder.  His 
prior 30 percent evaluation was confirmed and continued.

A private physical examination of August 2003 noted that the 
veteran could no longer close his left hand, which was 
attributed to the residuals of the left shoulder GSW.  This 
evidence raises an informal claim for special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a)(2) for loss of use of a hand due to 
residuals of the GSW to the left shoulder.  The Board finds 
that this issue is not properly before it at the present time 
and that it is not inextricably intertwined with the issue on 
appeal.  Therefore, this matter is referred to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The residuals of the veteran's GSW to the left shoulder, his 
non-dominate extremity, is currently evaluated as 30 percent 
disabling under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.73, Diagnostic Codes 5301 (Muscle Group I) and 
5302 (Muscle Group II).  A 30 percent evaluation is awarded 
under both Codes for a severe muscle injury.  This is the 
highest schedular evaluation authorized under the criteria at 
Codes 5301 and 5302.  In the rating decision of June 2003 and 
the subsequent Statement of the Case and Supplemental 
Statement of the Case, the veteran was repeatedly informed 
that he was already assigned the highest schedular evaluation 
authorized.  The veteran has claimed that he can no longer 
work as a farmer due to the severity of his service-connected 
GSW.

According to Floyd v. Brown, 9 Vet. App. 88 (1996), when a 
veteran asserts that his current disability is worse than 
currently rated under the highest schedular criteria, the 
Board must determine whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question of an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1), and an opportunity to 
submit such evidence.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
In the current case, the RO has not notified the veteran of 
the provisions governing an extra-schedular evaluation or 
adjudicated this claim under those provisions.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
On remand, such action is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should receive the 
appropriate VCAA notification regarding 
the provisions of 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular evaluation.

2.  Thereafter, the AOJ should 
readjudicate the claim on appeal under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
regarding whether referral for 
consideration of an extra-schedular 
evaluation is warranted.  The veteran 
should be informed of this decision.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



